Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 1 of 22
                                 &9)*#*5                            PageID 4
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 2 of 22   PageID 5
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 3 of 22   PageID 6
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 4 of 22   PageID 7
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 5 of 22   PageID 8
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 6 of 22   PageID 9
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 7 of 22   PageID 10
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 8 of 22   PageID 11
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 9 of 22   PageID 12
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 10 of 22   PageID 13
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 11 of 22   PageID 14
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 12 of 22   PageID 15
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 13 of 22   PageID 16
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 14 of 22   PageID 17
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 15 of 22   PageID 18
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 16 of 22   PageID 19
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 17 of 22   PageID 20
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 18 of 22   PageID 21
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 19 of 22   PageID 22
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 20 of 22   PageID 23
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 21 of 22   PageID 24
Case 2:19-cv-02780-SHL-cgc Document 1-1 Filed 11/14/19 Page 22 of 22   PageID 25
